PER CURIAM.
Petitioner’s direct criminal appeal was dismissed when counsel failed to file the initial brief. We grant the instant petition alleging ineffective assistance of appellate counsel and hereby reinstate case number 1D08-6144. Jurisdiction in that proceeding is relinquished to the trial court for 30 days with directions to consider the appointment of the public defender if petitioner so qualifies. In addition, the clerk of the circuit court shall return the record in that case to this court within 30 days.
WOLF, DAVIS, and WETHERELL, JJ., concur.